               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER YOUNG,                      :   CIVIL NO. 1:18-CV-879
                                        :
            Plaintiff                   :   (Chief Judge Conner)
                                        :
      v.                                :
                                        :
TAMMY FERGUSON, et al.,                 :
                                        :
            Defendants                  :

                                    ORDER

      AND NOW, this 30th day of March, 2020, upon consideration of plaintiff’s

motion (Doc. 26) for summary judgment and defendants’ cross-motion (Doc. 33) for

summary judgment, and in accordance with the memorandum issued this date, it is

hereby ORDERED that:

      1.    Plaintiff’s motion (Doc. 26) is DENIED.

      2.    Defendants’ motion (Doc. 33) is GRANTED.

      3.    The Clerk of Court is directed to ENTER judgment in favor of
            defendants Tammy Ferguson, Daniel Myers, Bobbi Jo Salamon,
            Jennifer Rossman, Stefan Stessney, and David Link.

      4.    Any appeal from this order is DEEMED frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
